Citation Nr: 0842035	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for multiple myeloma.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple myeloma, loss of sensation 
on the left side of the face. 

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple myeloma, loss of left 
mandible ramus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the claims to the RO 
for further consideration in April 2007 and again in June 
2008.  The case has since returned to the Board.  

The veteran and his daughter testified before the undersigned 
veterans law judge (VLJ) at a hearing at the RO in December 
2006.  A transcript of that hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal was previously before the Board on two occasions 
and was remanded each time.  Unfortunately, there has not 
been substantial compliance with previous remand orders.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Consequently, the Board 
finds that another remand is required.  

In an April 1976 rating decision, the veteran was found to be 
service connected for multiple myeloma with involvement of 
left mandibular ramus and parietal skull, and an initial 
disability evaluation of 30 percent was assigned.  Although 
the veteran was in receipt of service retired pay and 
therefore did not receive any VA compensation, this 
disability rating remained continuously in effect through 
January 2001, when he filed a claim for an increased 
evaluation.  

In its June 2002 rating decision, the RO reduced the 
evaluation for multiple myeloma to zero percent.  In a 
January 2003 rating decision, it awarded him 10 percent 
evaluations for each of two residuals of multiple myeloma.  

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years will not be 
reduced unless it was based on fraud, regardless of whether 
the veteran received monetary compensation.  38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.951; Salgado v. Brown, 4 Vet. App. 316, 
318-20 (1993).  The veteran had a disability rating of 30 
percent for multiple myeloma, with residuals, which had been 
continuously in effect for 26 years.  The RO's actions of 
June 2002 and January 2003 reduced the combined rating for 
these conditions to 20 percent.  

As directed in the prior remand and pursuant to this remand, 
the AMC/RO must determine whether it was proper to separate 
these ratings, taking into consideration the requirements of 
38 C.F.R. § 3.951.  Consideration must also be given to 
38 C.F.R. § 3.105, which specifies that service connection 
may not be severed unless the evidence establishes that it is 
clearly and unmistakably erroneous, and 38 C.F.R. § 3.14, 
which states that the evaluation of the same disability under 
various diagnoses is to be avoided.  

The questions of increased ratings for the claimed 
disabilities are contingent on whether the 30 percent rating 
was properly reduced.  Those matters must be held in abeyance 
pending the determination of the reduction question. 

Accordingly, the case is REMANDED for the following action:

1.	Determine whether the June 2002 rating 
decision was a reduction of the rating 
for the service-connected multiple 
myeloma with involvement of left 
mandibular ramus and parietal skull, 
and if so whether that reduction was 
proper.  That determination must 
specifically address the application of 
38 C.F.R. §§ 3.14, 3.105, and 3.951.  

2.	Thereafter, readjudicate the issues of 
increased rating for the residuals of 
multiple myeloma, loss of left mandible 
ramus and loss of sensation left side 
of face and increased rating for 
multiple myeloma.  If any benefit 
sought on appeal is denied, issue a 
supplemental statement of the case to 
the veteran and his representative and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

